United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2780
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of Nebraska.
                                        *
Nathaniel Hughes,                       *     [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: January 15, 2003

                                  Filed: February 3, 2003
                                   ___________

Before BOWMAN, RICHARD S. ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

      After the District Court1 denied Nathaniel Hughes's motion to suppress
evidence found during a protective sweep of his girlfriend's apartment that took place
while police officers were there to arrest him pursuant to a warrant, Hughes entered
an unconditional guilty plea to one count of conspiracy to distribute crack cocaine.
Two months later, he filed a motion to withdraw his plea, which the District Court



      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
denied. In this appeal, Hughes presents one issue: whether the search of his
girlfriend's apartment was unconstitutional.2

       Because an unconditional guilty plea forecloses a defendant's right to challenge
any of the prosecution's case, jurisdictional challenges excepted, we cannot review
the constitutionality of the search of his girlfriend's apartment. See United States v.
Jennings, 12 F.3d 836, 839 (8th Cir. 1994). Hughes could have preserved his right
to appeal the denial of his suppression motion had he entered a conditional guilty
plea, see Fed. R. Crim. P. 11(a)(2), but he failed to do so.

       Even if Hughes had not waived his right to appeal the denial of his suppression
motion by entering an unconditional plea of guilty, there is no merit to his claim that
the search of his girlfriend's apartment violated his Fourth Amendment rights. We
have carefully reviewed this claim and are satisfied that, in the circumstances of this
case, the protective sweep of the apartment was entirely reasonable. Given that
Hughes was known to be linked to a violent street gang and that his girlfriend's
apartment was unfamiliar territory to the officers, the officers had good reason to be
concerned that another person or persons might be in the apartment posing a danger
to the officers' safety. See Maryland v. Buie, 494 U.S. 325, 334 (1990).

      By entering an unconditional guilty plea, Hughes waived his right to challenge
the denial of his suppression motion. Accordingly, we dismiss this appeal.

      A true copy.

               Attest:

                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


      2
          Hughes has not appealed the denial of his motion to withdraw his guilty plea.

                                           -2-